Citation Nr: 0213347	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  00-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability compensation for left footdrop 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 
and Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board remanded the appeal in March 2001.


FINDING OF FACT

The veteran's left footdrop was not a reasonably foreseeable 
event that occurred as a result of VA medical care in January 
1998.


CONCLUSION OF LAW

The criteria for disability compensation for left footdrop 
pursuant to 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case, 
as well as notification letters, advising them regarding the 
development of the evidence, the evidence considered, 
pertinent governing legal criteria, as well as the evidence 
necessary to establish entitlement to the requested benefits.  
In essence the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been afforded a VA examination and an opinion has been 
rendered.  Treatment records have been obtained.  The veteran 
has indicated that he does not desire a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was, inter alia, an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Treatment records dated prior to January 1998, do not 
indicate that the veteran had any left footdrop.  In January 
1998 the veteran was hospitalized at a VA facility where he 
underwent an attempted laparoscopic Nissen fundoplication 
which was converted to an open Nissen fundoplication.  The 
January 1998 VA medical records do not indicate any evidence 
of left footdrop.

A March 1998 VA treatment record reflects that the veteran 
reported that during his hospitalization his left calf muscle 
felt like it was falling off and felt worse than the hiatal 
hernia incision.  He noticed that he began to stumble while 
walking.  He was fitted for a left foot brace.  His left 
footdrop persisted into July 1998.  In August 1998 the 
assessment was left footdrop following surgery in January 
1998.  

The report of an October 1999 VA examination reflects that 
the veteran reported developing footdrop following the 
January 1998 surgery.  The diagnoses included left peroneal 
neuropathy and the examiner noted that there was no notation 
that footdrop was present at the time the veteran was 
discharged after the January 1998 surgery.

The report of a May 2001 VA neurology examination reflects 
that the examiner had reviewed the veteran's claims file.  
The impression included that the veteran had left L5 
radiculopathy.  A May 2001 VA treatment record relating to an 
EMG and nerve conduction study reflects an impression of 
neurapraxia with some axonal loss of peroneal nerve most 
probably at the fibular head affecting superficial branch 
more than the deep branch.  A May 2002 addendum by the 
examiner who conducted the May 2001 examination indicates 
that the veteran has left footdrop temporarily related to 
hernia repair surgery.  The addendum indicates that such 
occurrence are not usual due to prolonged positioning during 
surgery and this prolonged positioning is most likely the 
cause of the veteran's problem with his footdrop.  

There is no competent medical evidence indicating that the 
veteran had left footdrop prior to the January 1998 surgery.  
Although the competent medical evidence does not identify 
left footdrop during the January 1998 hospitalization, 
competent medical evidence identifies left footdrop beginning 
in March 1998 and the veteran has reported symptoms that 
began at the time of the January 1998 surgery.  

The competent medical evidence indicates that the occurrence 
of left footdrop was not usual and the Board therefore 
concludes that left footdrop is not a reasonably foreseeable 
event related to the hernia repair surgery.  While there is 
competent medical evidence indicating that left footdrop was 
not clinically identified during the January 1998 
hospitalization, there is competent medical evidence 
indicating that left footdrop is related to the surgery 
during the January 1998 hospitalization and there is no 
competent medical evidence dissociating left footdrop from 
the January 1998 VA hospitalization.  Therefore, the 
preponderance of the evidence supports a finding that the 
veteran's left footdrop was caused by VA medical treatment in 
January 1998.  There is no competent medical evidence 
indicating that the left footdrop was a reasonably 
foreseeable event and there is competent medical evidence 
indicating that it was not reasonably foreseeable.  
Therefore, the preponderance of the evidence supports a 
finding that the proximate cause of the veteran's left 
footdrop was an event not reasonably foreseeable.  Therefore, 
the criteria for an award of disability compensation for left 
footdrop under the provisions of 38 U.S.C.A. § 1155 have been 
met.  


ORDER

An award of disability compensation for left footdrop 
pursuant to the provisions of 38 U.S.C.A. § 1155 is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

